COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Victor Elgohary v. Texas Halo Fund I, LLC; Texas Halo J4T
                           Management, LLC; Texas Halo J4T Affiliate Fund, LLC, Andrew
                           Clark; William Wheelock; Robert Tucci; and David Steakley

Appellate case number:     01-17-00772-CV

Trial court case number: 2016-24235

Trial court:               215th District Court of Harris County

        The clerk’s record in this appeal was due on November 27, 2017. But on that date, the trial
court clerk advised us that appellant had not made payment arrangements for the filing of the
clerk’s record. Our court issued a notice to appellant advising him that the appeal would be
dismissed unless he made arrangements to pay for the clerk’s record by December 27, 2017. On
December 21, 2017, appellant filed a motion for extension of time to file the record until 10 days
after the completion of mediation. On December 27, 2017, the trial court clerk advised this court
that appellant had paid $50 of the $1,537.00 due on the clerk’s record.
        We grant appellant’s motion in part, extending the deadline to file the record until
February 5, 2018. As the court advised appellant previously, the Court may dismiss an appeal for
want of prosecution when the appellant has not paid or made payment arrangements to have the
clerk’s record timely filed. See TEX. R. APP. P. 37.3(b); 42.3. The final deadline to submit written
evidence from the trial-court clerk that you have paid or made arrangements to pay the clerk’s fee
for preparing the clerk’s record is 5:00 p.m., February 5, 2018.
        If by the deadline the court does not receive either (1) written evidence from the trial-court
clerk that you have paid or made arrangements to pay the clerk’s fee for preparing the clerk’s
record or (2) a meritorious response that you are exempt from paying the clerk’s fee, this appeal
may be dismissed without further notice.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                   Acting individually         Acting for the Court


Date: January 11, 2018